Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Fujiwara (US 2012/0181660) in view of Frank (US 2019/0148390).
Regarding claim 1, Fujiwara discloses, in figs. 4-5, a capacitor 217, comprising: a lower electrode 217a; a dielectric layer structure 217b on the lower electrode 217a, the dielectric layer structure 217b including a first zirconium oxide layer 101, an AlO layer 102, and a second zirconium oxide layer 103 sequentially stacked (fig. 5); and an upper electrode 217c on the dielectric layer structure 217b.
Fujiwara, in fig. 5, discloses the first zirconium oxide layer 101 is between the AlO layer 102 and the lower electrode 217a and the second zirconium oxide layer 103 is between the AlO layer 102 and the upper electrode 217c, and wherein the AlO layer 102 is sandwiched directly between the first zirconium oxide layer 101 and the second zirconium oxide layer 103.  
Fujiwara fails to disclose a hafnium oxide layer is sandwiched directly between the first zirconium oxide layer and the second zirconium oxide layer.  
However, Frank discloses, in figs. 3-4, a capacitor, comprising: a dielectric layer structure 130 including a first zirconium oxide layer 130, a hafnium oxide layer 130, and a second zirconium oxide layer 130 sequentially stacked ([0044]: the layers HfO/ZrO may alternate), wherein the hafnium oxide layer has an orthorhombic crystal phase ([0052]). 
As such, Frank clearly discloses the hafnium oxide layer is sandwiched directly between the first zirconium oxide layer and the second zirconium oxide layer.  
It would have been obvious to one of ordinary skill in the art at the time of invention to further modify the dielectric of Fujiwara (ZrO/AlO/ZrO) by using the dielectric structure (ZrO/HfO/ZrO) as taught by Frank in order to form a high-k material having high capacitance and a low leakage current.
Regarding claims 2 and 3, Frank discloses the first zirconium oxide layer 130 and the second zirconium oxide layer 130 each have a tetragonal crystal phase ([0050]).
Regarding claims 4-6, Frank discloses the dielectric layer structure 130 has a thickness of about 20 Å to about 100 Å ([0046]: 2nm-10nm). Although the thickness of the dielectric layer structure, the hafnium oxide layer and the zirconium oxide layers are not exactly as claimed, these claims are prima facie obvious without showing that the claimed ranges achieve unexpected results relative to the prior art range. In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Huang. 40 USPQ2d 1685, 1688(Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious).
Regarding claims 7 and 8, Frank discloses the dielectric layer structure 130 further includes an interface layer 130, the interface layer 130 being between the first zirconium oxide layer 130 and the lower electrode 120 (figs. 3-4 & [0044]).
Regarding claims 9 and 10, Frank discloses the dielectric layer structure 130 further includes an insert layer 130 (figs. 3-4 & [0044]) and a third zirconium oxide layer 130, and the insert layer 130 includes an oxide of Al, Nb,Y or Sc ([0053]).
Regarding claim 11, Frank discloses wherein the lower electrode 120 includes a metal ([0031]).
2.	Claims 12-14 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Frank (US 2019/0148390) in view of Fujiwara (US 2012/0181660).
Regarding claim 12, Frank discloses, in figs. 3-4, a capacitor, comprising: a lower electrode 120; a dielectric layer structure 130 on the lower electrode 120, the dielectric layer structure 130 including a first zirconium oxide layer 130, a hafnium oxide layer 130, and a second zirconium oxide layer 130 sequentially stacked ([0044]: the layers HfO/ZrO may alternate); and an upper electrode 140 on the dielectric layer structure 130, wherein: the dielectric layer structure 130 has a thickness of about 20 Å to about 100 Å ([0046]: 2nm-10nm), and the first zirconium oxide layer 130 ([0050]), the hafnium oxide layer 130 ([0052]), and the second zirconium oxide layer 130 ([0050]) are each crystalline.
Frank fails to disclose the thickness of the first and the second zirconium oxide layers. However, Fujiwara discloses each of the first zirconium oxide layer and the second zirconium oxide layer independently has a thickness of about 40-60Å ([0035]: 4nm-6nm). Although the thickness of the dielectric layer structure, the hafnium oxide layer and the zirconium oxide layers are not exactly as claimed, these claims are prima facie obvious without showing that the claimed ranges achieve unexpected results relative to the prior art range. In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Huang. 40 USPQ2d 1685, 1688(Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious).
Regarding claim 13, Frank discloses wherein the hafnium oxide layer has an orthorhombic crystal phase ([0052]). 
Regarding claim 14, Frank discloses the first zirconium oxide layer 130 and the second zirconium oxide layer 130 each have a tetragonal crystal phase ([0050]).
Regarding claim 17, Frank discloses the dielectric layer structure 130 further includes an interface layer 130, the interface layer 130 being between the first zirconium oxide layer 130 and the lower electrode 120 (figs. 3-4 & [0044]).
Regarding claim 18, Frank discloses the dielectric layer structure 130 further includes an insert layer 130 (figs. 3-4 & [0044]) and a third zirconium oxide layer 130, and the insert layer 130 includes an oxide of Al, Nb,Y or Sc ([0053]).

3.	Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fujiwara (US 2012/0181660) in view of Frank (US 2019/0148390), and further in view of Li et al. (US 2006/0051978; hereinafter Li).
Regarding claim 19, Fujiwara discloses, in fig. 4, a dynamic random-access memory (DRAM) device, comprising: a substrate 200; a cell transistor on the substrate, the cell transistor including a gate structure 206, a first impurity region 205, and a second impurity region 205; a bit line structure 212 electrically connected to the first impurity region 205; and a capacitor 217 on the bit line structure 212, the capacitor 217 being electrically connected to the second impurity region 205, wherein the capacitor 217 includes: a lower electrode 217a; a dielectric layer structure 217b on the lower electrode 217a; and an upper electrode 217c on the dielectric layer structure 217b. 
Fujiwara fails to disclose the dielectric layer structure including a first zirconium oxide layer, a hafnium oxide layer, and a second zirconium oxide layer sequentially stacked
However, Frank discloses, in figs. 3-4, a capacitor, comprising: a lower electrode 120; a dielectric layer structure 130 on the lower electrode 120, the dielectric layer structure 130 including a first zirconium oxide layer 130, a hafnium oxide layer 130, and a second zirconium oxide layer 130 sequentially stacked ([0044]: the layers HfO/ZrO may alternate); and an upper electrode 140 on the dielectric layer structure 130, wherein: the dielectric layer structure 130 has a thickness of about 20 Å to about 100 Å ([0046]: 2nm-10nm), and the first zirconium oxide layer 130 ([0050]); and wherein: the hafnium oxide layer 130 has an orthorhombic crystal phase ([0052]).
It would have been obvious to one of ordinary skill in the art at the time of invention to further modify the invention of Fujiwara by using the dielectric layer structure as taught by Frank in order to form a high-k material having high capacitance and a low leakage current.
Although the thickness of the dielectric layer structure is not exactly as claimed, these claims are prima facie obvious without showing that the claimed ranges achieve unexpected results relative to the prior art range. In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Huang. 40 USPQ2d 1685, 1688(Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious).
The combination of Fujiwara and Frank fails to disclose the hafnium oxide layer has a tetragonal crystal phase.
However, Li discloses a capacitor dielectric is a hafnium oxide layer has a tetragonal crystal phase ([0026]). It would have been obvious to one of ordinary skill in the art at the time of invention to further modify the invention of Fujiwara and Frank by using the dielectric layer has a tetragonal crystal phase as taught by Li in order to decrease the leakage current (see Abstract and [0030]).
Regarding claim 20, Frank discloses the first zirconium oxide layer 130 and the second zirconium oxide layer 130 each have a tetragonal crystal phase ([0050]).

Response to Arguments

4.	Applicant's arguments with respect to the pending claims have been considered but are moot in view of the new ground(s) of rejection. 

Conclusion
5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
6. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Vu whose telephone number is (571) 272-1798. The examiner can normally be reached on Monday-Friday from 8:00am to 5:00pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempt to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Steven Loke H can be reached on (571) 272-1657. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR, Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/DAVID VU/
Primary Examiner, Art Unit 2818